DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 is indefinite because the first and second radiopaque marks lack antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 
Claim 12, 39 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 2007/0260288 A1 to Gross, in view of U.S. PG Pub. No. 2008/0221386 A1 to Gellman et al., U.S. PG Pub. No. 2008/0065205 A1 to Nguyen et al., in view of U.S. PG Pub. No. 2007/0219606 A1 to Moreci et al., and in view of U.S. Patent No. 6,648,921 B2 to Anderson et al.
Regarding Claims 12 and 39, Gross discloses a method comprising: providing an implantable mechanical support comprising; a section of mesh having a first end portion and a second end portion defining a longitudinal axis and implanting the mechanical support adjacent a target site of a patient (see Figs. 4-9 and para 38-48, 104-110, 124, 134-138, 147, and 152-155).
Further, Gellman discloses a similar implantable medical support device, comprising a radiopaque mark covering a portion of the section of mesh (see Fig. 100 and para 499-522, noting para 521 indicates elements 20B can be radiopaque markers).
It would have been obvious to one of skill in the art to have combined the teachings of Gross and Gellman because doing so would allow a user to locate the mesh sling of Gross on a radiographic image using a radiopaque marker so that a surgeon could locate the mesh during and after implantation.

It would have been obvious to one of skill in the art at the time of the invention to have combined the device of Gellman and Gross with the further teachings of Nguyen because doing so would predictably and beneficially allow a user to locate the mesh, components of the mesh, and electrical connection points on the mesh in X-ray type imaging.  Providing location information to the user would allow the user to ensure the device was placed properly in the body and to locate the device after implantation.
Moreci discloses a similar sling mesh, wherein elements are attached to the mesh fibers by interweaving the elements to the fibers (see para 14, 48, 50, 52, and 53).
It would have been a mere predictable and obvious substitution to attach the radiopaque markers of Gross and Gellman to the mesh of Gross and Gellman using the interweaving technique of Moreci because doing so would predictably ensure that the radiopaque markers are securely fashioned to a mesh.  Said another way, interweaving is a known and predictable method of affixing elements to a mesh, and a skilled artisan would have found it an obvious solution for fixing the radiopaque markers already known in Gross and Gellman to the mesh already known in both Gross and Gellman.
Anderson discloses a similar surgical mesh, comprising a section of the mesh that has an expandable portion, the expandable portion having a plurality of folds (see Figs. 1, 2, 4, and 7 and col 3 ln 6-62).

Regarding claim 40, Examiner notes that placing a marker at a location on a surgical device makes that location findable by imaging and that such markers are known in the art as cited above with respect to claim 12.  It would have been obvious and predictable to have placed a marker on the folds of Anderson because doing so would allow a user to find the folds of Anderson under imaging, so that said user can undue or redo the folds as disclosed in Anderson.  Said another way, it would have been obvious and predictable to mark the folds because doing so would predictably highlight the fold in a medical image so that a user can use the fold during a procedure.  See citations for Nguyen, Gellman, and Anderson regarding claim 12.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gross, Gellman, Nguyen, Moreci, and Anderson as applied to Claim 12 above, and further in view of U.S. Patent No. 7,763,063 B2 to Arbefeuille et al.
Regarding Claim 13, Gellman discloses a similar implantable medical support device,  wherein implanting the mechanical support comprises aligning the mark relative to the target site using a radiological image (see para 521).  
Additionally, Arbefeuille discloses a similar radiographic surgery procedure that uses a radiological image to align a device to an anatomical target is well known in the art for placing the device adjacent the target (see col 21 ln 39-50).
.
Claims 14-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gross, Gellman, Nguyen, Moreci, and Anderson, as applied to Claim 12 above, and further in view of U.S. Patent No. 5,044,368 A to Putz and Arbefeuille.
Regarding Claim 14, Gellman discloses a method, further comprising: making an incision in the patient and feeding a device through said incision (see Fig. p and para 29, noting incisions 60 and 61).
Further, Gross discloses a similar urinary incontinence sling comprising: one or more electrodes attached to the section of mesh; one or more electrical conductors attached to the one or more electrodes and to the mesh; and an electrical connector attached to the mesh; electrically coupled to the one or more electrodes through the one or more conductors; and attaching the distal end of the electrode lead to the section of mesh proximate to the mark (see Figs. 4-9 and para 38-48, 104-110, 124, 134-138, 147, and 152-155).  Examiner notes that attaching electrode leads to the section of mesh would have been obvious because with such a connection the electrodes would not function.
It would have been obvious to one of skill in the art at the time of the invention to have combined the device of Gellman with the further teachings of Gross because doing so would further reduce incontinence for the patient by providing electrical stimulation in cases where mechanical support alone is insufficient.

Further, Nguyen discloses a similar implantable medical device, wherein connection points are marked by radiopaque elements (see Figs. 6-10 and para 74-94).
It would have been obvious to one of skill in the art at the time of the invention to have combined the device of Gellman and Gross with the further teachings of Putz and Nguyen because doing so would predictably and beneficially allow a user to locate the mesh, components of the mesh, and electrical connection points on the mesh in X-ray type imaging.  Providing said location information to the user would allow the user to ensure the device was placed properly in the body and to locate the device after implantation.
Arbefeuille discloses a similar radiographic surgery procedure that uses a radiological image to align a device to an anatomical target is well known in the art for placing the device adjacent the target (see col 21 ln 39-50).
It would have been obvious to have combined Gross and Gellman with Arbefeuille because doing so would ensure that the mesh was placed properly and that placement was verified by medical imaging.
In light of the teachings of Gellman, medical devices should be fed through an incision to a location inside the patient, and the teachings of Gross, electrode leads should be connected to the sling and control device through the patient (see above citations for Claim 14), a skilled artisan would have found it obvious to connect the electrode leads from the control unit 
Claims 15 and 16 are rendered obvious for the same reasons as Claim 14.  Additionally, with specific regard to Claims 15 and 16, Gross discloses a lead connector with an opening attached to the mesh adjacent the mark (see Figs. 4-9 and para 38-48, 104-110, 124, 134-138, 147, and 152-155).  
It would have been obvious to have included a lead connector so that connection between the leads and the mesh could be made more easily and more securely.
As noted above with regards to Claims 12-14, a skilled artisan would have found it obvious to track the various surgical elements, like the lead connector, so that the device could be placed in the body correctly.
Examiner takes Official Notice that male and female leads and lead connectors are well known in the art as is connecting the male end of device to an opening of a female device.  It would have been obvious to do make such a connection so that the electrode lead could be connected to the connector and the control device to provide electrical stimulation to the patient.
Claim 17 is rendered obvious for the same reasons as Claim 14.  Additionally, with specific regard to Claim 17, Gross discloses the implantable mechanical support further comprises one or more electrodes attached to the mesh and electrically connected to an electrical connector (see Figs. 4-9 and para 38-48, 104-110, 124, 134-138, 147, and 152-155).  
It would have been obvious to have included an electrical connector so that connection between the leads, electrodes, and the mesh could be made more easily and more securely.  
As noted above with regards to Claims 12-14, a skilled artisan would have found it obvious to track the various surgical elements, like the lead connector, so that the device could be placed in the body correctly.
Examiner takes Official Notice that male and female leads and lead connectors are well known in the art as is connecting the male end of device to an opening of a female device.  It would have been obvious to do make such a connection so that the electrode lead could be connected to the connector and the control device to provide electrical stimulation to the patient.
Regarding Claim 18, Gross does not specifically disclose how long after implantation the feeding, locating, and attaching steps occur.  But, Gross does disclose that first no electrical connection is made so that a patient without urge incontinence can avoid implantation of a control unit (see para 158).  Gross then discloses that an electrical connection can be made at a follow up surgical procedure if urge incontinence develops (see para 158 and 159).
Consequently, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the timing of the feeding, locating and attaching steps, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It would have been a mere matter of design to determine the best time to implant the leads and connect the leads to the electrodes because doing so would allow a surgeon to evaluate the need for electrical stimulation before connection of a control unit.

It would have been obvious to one of skill in the art to have combined the teachings of Gellman and Gross because doing so would reduce incontinence.
Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gross, Gellman, Nguyen, Moreci, and Anderson, as applied to Claim 12 above, and further in view of U.S. PG Pub. No. 2008/0097404 A1 Yribarren et al.
Regarding claim 34, Yribarren discloses a similar method for locating a medical device in a X-ray type image, wherein first and second radiopaque markers are disposed on a device such that a longitudinal axis of the device is between the first and second markers (see Figs. 1-3 and para 16-20).
It would have been obvious to one of skill in the art to have combined the teachings of Gellman and Gross with the further teachings of Yribarren because doing so would allow a user to distinguish between marks and identify a port of a medical device in a medical image.  In combination a skilled artisan would have found using the markers of Yribarren obvious for denoting the location and orientation of the sling of Gross and Gellman and the connector ports of Nguyen.
Examiner notes that identifying the orientation is not a claimed method step and is rather a result of the method.  
Additionally, both Gellman and Yribarren disclose a method wherein at least one of the first radiopaque mark and the second radiopaque mark being shaped such that it is configured 
It would have been obvious to one of skill in the art to have combined the teachings of Gross and Gellman because doing so would allow a user to locate and orient the mesh sling of Gross on a radiographic image using a radiopaque marker so that a surgeon could locate and orient the mesh during and after implantation.
It would have been obvious to one of skill in the art to have combined the teachings of Gellman and Gross with the further teachings of Yribarren because doing so would allow a user to distinguish between marks and identify a port of a medical device in a medical image.  In combination a skilled artisan would have found using the markers of Yribarren obvious for denoting the location and orientation of the sling of Gross and Gellman and the connector ports of Nguyen.
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gross, Gellman, Nguyen, Moreci, and Anderson, as applied to Claim 12 above, and further in view of Putz.
Regarding Claim 35, Putz discloses a similar radiopaque marking method, wherein the at least one of the first radiopaque mark and the second radiopaque mark has a circular shape and wherein the at least one of the first radiopaque mark and the second radiopaque mark is in the 
It would have been obvious to one of skill in the art to have combined the teachings of Putz and Gross because doing so would allow a user to locate and determine the orientation of landmarks on a medical device under medical imaging.
Claims 20-22 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gross, Gellman, Putz, Nguyen, Arbefeuille, Anderson and U.S. Patent No. 5,324,312 A to Stokes et al.
Regarding Claims 20-22, Gross discloses a mechanical support comprising mesh implanted in a patient with a lead connector attached to the mesh and electrically connected to stimulation electrodes (see Figs. 4-9 and para 38-48, 104-110, 124, 134-138, 147, and 152-155).
Further, Gellman discloses a similar implantable medical support method, comprising locating a radiopaque mark on the mesh (see para 521).  
Similarly, Putz discloses a similar medical electrode device, wherein a connection point of conductors and an electrical lead are adjoined by and marked by a radiopaque element (see Figs. 1 and 2, abstract, col 4 ln 22-47, col 4 ln 61-col 5 ln 28, and col 6 ln 4-54).
Further, Nguyen discloses a similar implantable medical device, wherein connection points adjoined by are marked by radiopaque elements (see Figs. 6-10 and para 74-94).
It would have been obvious to one of skill in the art at the time of the invention to have combined the device of Gellman and Gross with the further teachings of Putz and Nguyen because doing so would predictably and beneficially allow a user to locate the mesh, components of the mesh, and electrical connection points on the mesh in X-ray type imaging.  
Additionally, Arbefeuille discloses a similar radiographic surgery procedure that uses a radiological image to align a device to an anatomical target is well known in the art for placing the device adjacent the target (see col 21 ln 39-50).
It would have been obvious to have combined Gross and Gellman with Arbefeuille because doing so would ensure that the mesh was placed properly and that placement was verified by medical imaging.
In light of the teachings of Gellman, medical devices should be fed through an incision to a location inside the patient toward a target, and the teachings of Gross, electrode leads should be connected to the sling and control device through the patient (see above citations for Claim 14), a skilled artisan would have found it obvious to connect the electrode leads from the control unit through the incisions and toward the mesh sling as taught in Gellman because doing so would predictably allow the mesh sling to be placed and then connected to a separate control unit at a later time.
Essentially, placing connecting a device from outside of the body to an internal device inside of the device would have predictably required an incision so that the outside device, a lead, reach an internal location, the lead connector already present in Gross.
Examiner notes that Gellman and/or the combination of Gellman and Nguyen disclose locating at least three radiopaque marks (see above citations, noting that each dash of Gellman is a separate radiopaque mark or that Gellman discloses two central marks and Nguyen discloses two marks at the connection points and in combination this equals four marks).  
Anderson discloses a similar surgical mesh, comprising a section of the mesh that has an expandable portion, the expandable portion having a plurality of folds (see Figs. 1, 2, 4, and 7 and col 3 ln 6-62).
It would have been obvious to one of skill in the art to have combined the teachings of Gross and Gellman with the further teachings of Anderson because doing so would allow a surgical sling to be adjusted in length and tension.
Lastly, Stokes discloses a similar device for connecting leads to an implatable medical device, wherein a helical portion is used for attachment of a lead to a medical device (see abstract and Fig. 3).
It would have been obvious and predictable to have used a helical portion as part of the lead to medical device connection because doing so would provide a sound electrical connection that can also be released from connection.
Regarding Claim 37, Putz discloses a similar radiopaque marking method, wherein the at least one of the first radiopaque mark and the second radiopaque mark has a circular shape and wherein the at least one of the first radiopaque mark and the second radiopaque mark is in the shape of a circle (see Figs. 1 and 2, abstract, col 4 ln 22-47, col 4 ln 61-col 5 ln 28, and col 6 ln 4-54).
It would have been obvious to one of skill in the art to have combined the teachings of Putz and Gross because doing so would allow a user to locate and determine the orientation of landmarks on a medical device under medical imaging.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793